Citation Nr: 1642445	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  10-06 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a left eye disorder, other than a left upper eyebrow scar, to include cataracts, eye injury residuals, and floaters. 

2. Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD and to include due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from March 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veteran Affairs (VA) Chicago, Illinois Regional Office (RO). 

These matters were remanded by the Board in June 2014 for subsequent development and in July 2015 for a hearing. 

In November 2015, the Veteran had a video hearing before the undersigned Veterans Law Judge. 

In January 2016, these matters were remanded for further development. 

In June 2016, a supplemental state of the case (SSOC) was issued further denying these claims. 


FINDINGS OF FACT

1. The weight of the evidence is against finding in-service incurrence of a left eye injury to include vitreous changes and cataracts or a nexus between any in-service accident and the Veteran's current left eye disability. 

2. There is affirmative evidence to establish that the Veteran was not exposed to herbicides in service. 

3. The weight of the evidence is against finding that the Veteran's brief elevated blood pressure due to a food allergy in service is related to his current hypertension disability. 

4. The weight of the evidence is against finding that the Veteran's current hypertension disability is caused or aggravated by his service-connected PTSD. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a left eye disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. § 3.303 (2015).

2. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

A. Left Eye Disorder

The Veteran testified that there was a big explosion on his ship and he bumped his head on the wall and cut his left eyebrow. He reported that he began experiencing "floaters" which he continues to experience. He notes that he did not seek treatment at the VA for 30 years. He says, however, that he went to a physician in 1970 and was informed he had the beginnings of cataracts. The Veteran reports that these symptoms occur primarily in his left eye. 

Private treatment records from September 2014 note a history of cataracts in both eyes that were insignificant at the time of examination. The physician noted evidence of vitreous (gel-like substance that helps the eye maintain a round shape) synthysis (shrinking) and syneresous (becoming more gel-like) without evidence of a posterior vitreous detachment. The physician noted that the diagnosis of cataracts or vitreous changes causing the floaters was clinically insignificant and causes no threat to the Veteran's vision. Based on this, the Veteran does have a current left eye disability to satisfy element (1). 

There is no evidence, however, that any in-service accident caused either cataracts or vitreous changes. There also is no evidence that cataracts began within a year of service. Moreover, there are no reports of "floaters" while in service. Therefore, the weight of the evidence is against finding in-service incurrence or a nexus between service and the Veteran's current left eye problems. Therefore, this claim must be denied. 

B. Hypertension

The Veteran has had a confirmed diagnosis of hypertension since 1992. Therefore, he meets element (1) of service connection. 

The Veteran contends that hypertension was caused by exposure to herbicides in service. The Veteran contends he was on the USS Enterprise from August 1968 to December 1969. His job way to tie-down aircraft as they returned from their missions in Vietnam. The Veteran explains that prior to the aircraft leaving the ship, they were loaded with "something from barrels that were aboard the ship" and "I do remember seeing orange on the barrels". He alleges being covered with residuals and powder from the planes when they returned to the ship. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

In a May 2009 VA memo, The Joint Services Records Research Center reported that they found no evidence of Navy or Coast Guard ships transporting tactical herbicides from the United States to Vietnam or that ships operating off the coast of Vietnam used, stored, tested or transported tactical herbicides. 

There is affirmative evidence to establish that the Veteran was not exposed to Agent Orange in service and therefore the Veteran is not entitled to any presumptive service connection findings based on Agent Orange exposure. 

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit has held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for any given disability, the claim must nonetheless be reviewed to determine whether service connection can be established on a direct basis. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). Thus, in the absence of entitlement based on a presumptive basis, the Board will consider whether service connection may be established on a direct basis.

In terms of direct and secondary service connection, the Veteran asserts that he began taking medication while in the service for high blood pressure. He contends that he had elevated blood pressure from an accident in service. Furthermore, the Veteran contends that anxiety from his service-connected PTSD causes his blood pressure to rise.

The evidence shows that the Veteran did have an elevated blood pressure of 120/98 in September 1968 due to an allergic reaction to shrimp. There is no other documentation of high blood pressure or a hypertension diagnosis. Moreover, at the separation examination in November 1969 the Veteran's blood pressure was 120/84 and he checked "no" for the box for low blood pressure and high blood pressure. The Veteran also did not mention hypertension at his separation. The VA examiners in July 2014 and March 2016 opined that it was less likely than not that the Veteran's hypertension was related to service and there is no definitive etiology for his hypertension. The weight of the evidence does not support finding a nexus between any in-service incurrence of high blood pressure and the Veteran's current hypertension diagnosis. 

The VA examiner in March 2016 also considered whether the Veteran's service-connected PTSD causes or aggravates his hypertension. The VA examiner opined that the hypertension is not caused or aggravated by PTSD because PTSD does not cause a sustained or permanent elevation of blood pressure. Therefore, the weight of the evidence is against finding that the Veteran's hypertension is caused or aggravated by his service-connected PTSD. 

II. The Duties to Notify and Assist 

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a February 2009 letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, SSA records and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with several VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his left eye and hypertension conditions. 

In terms of the January 2016 remand, new treatment records and SSA records were obtained. Moreover, a new examination was performed with an opinion rendered as to secondary service connection for hypertension based on PTSD. Therefore, there has been substantial compliance with remand directives. 
 

ORDER

Entitlement to service connection for a left eye disorder, other than a left upper eyebrow scar, to include cataracts, eye injury residuals, and floaters is denied. 

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD and to include due to exposure to herbicides is denied.  




____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


